        Case 1:19-cv-01613-DAD-SAB Document 34 Filed 02/03/21 Page 1 of 1



1
2
3
4                                     UNITED STATES DISTRICT COURT

5                                   EASTERN DISTRICT OF CALIFORNIA

6    KAREEM HOWELL,                                   )   Case No.: 1:19-cv-01613-DAD-SAB (PC)
                                                      )
7                     Plaintiff,                      )   ORDER TERMINATING ACTION PURSUANT
                                                      )   TO PARTIES’ STIPULATION TO DISMISS THE
8             v.                                      )   ACTION WITH PREJUDICE
                                                      )   (ECF Nos. 31, 33)
9    I. MEDINA, et.al.,
                                                      )
10                    Defendants.                     )
                                                      )
11                                                    )

12            Plaintiff Kareem Howell is appearing pro se and in forma pauperis in this civil rights action

13   pursuant to 42 U.S.C. § 1983.

14            On January 25, 2021, Plaintiff filed a notice to voluntarily dismiss the action with prejudice

15   pursuant to Federal Rule of Civil Procedure 41. (ECF No. 31.)

16            On February 3, 2021, Defendants filed a statement of non-opposition to dismissal of the action

17   with prejudice and with each side to bear its own costs and fees. (ECF No. 33.)

18            Pursuant to Plaintiff’s notice to voluntarily dismiss the action with prejudice and Defendants

19   stipulation thereto, this action is terminated by operation of law without further order from the court.

20   Fed. R. Civ. P. 41(a)(1)(A)(ii). The Clerk of the Court is directed to terminate all pending motions and

21   deadlines and close this case.

22
23   IT IS SO ORDERED.

24   Dated:        February 3, 2021
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                          1
